     Case: 1:20-cv-06384 Document #: 17 Filed: 02/11/21 Page 1 of 1 PageID #:53

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Charles M. Shulruff, D.D.S.
                                   Plaintiff,
v.                                                   Case No.: 1:20−cv−06384
                                                     Honorable Matthew F. Kennelly
IQVIA Inc., et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 11, 2021:


        MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's individual
claims against defendants are dismissed with prejudice and without costs pursuant to
stipulation. Plaintiff's class claims are dismissed without prejudice. Plaintiff's claims
against the "Doe" defendants are also dismissed without prejudice. Civil case terminated.
Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
